     Case 2:19-cv-00627-MCE-KJN Document 5-11 Filed 05/03/19 Page 1 of 3

 1    Alden J. Parker, State Bar No. 196808
      Email: aparker@fisherphillips.com
 2    Drew M. Tate, State Bar No. 312219
 3    Email: dtate@fisherphillips.com
      FISHER & PHILLIPS, LLP
 4    621 Capitol Mall, Suite 1400
      Sacramento, CA 95814
 5    Telephone (916) 210-0400
      Facsimile (916) 210-0401
 6
      Attorneys for Defendants
 7    WARRIOR TRADING, INC.;
      and ROSS CAMERON
 8

 9                           IN THE UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11
      JEFFREY P. FORTIS, an individual,       Case No.: 2:19-cv-00627-MCE-KHN
12
                    Plaintiff,                [PROPOSED] ORDER GRANTING
13                                            MOTION OF DEFENDANTS WARRIOR
             v.                               TRADING, INC. AND ROSS CAMERON
14                                            FOR JUDGMENT ON THE
      WARRIOR TRADING, INC., a Delaware       PLEADINGS; OR, IN THE
15
      corporation; ROSS CAMERON, an           ALTERNATIVE, TO STAY THE
16    individual; and DOES 1 through 50,      PRESENT CASE
      inclusive,
17                                            Date:           June 13, 2019
                    Defendants.               Time:           2:00 p.m.
18                                            Location:       Courtroom 7
19
                                              Removed:        April 12, 2019
20                                            Trial Date:     None set

21

22

23

24

25

26

27

28

             [PROPOSED] ORDER GRANTING MOTION OF DEFENDANTS FOR JUDGMENT ON THE
                   PLEADINGS; OR, IN THE ALTERNATIVE, TO STAY THE PRESENT CASE
       FPDOCS 35360602.1
     Case 2:19-cv-00627-MCE-KJN Document 5-11 Filed 05/03/19 Page 2 of 3

 1             Defendants WARRIOR TRADING, INC. and ROSS CAMERON (collectively
 2    “Defendants”) Motion for Judgment on the Pleadings; or, in the Alternative, to Stay the Present
 3    Case came on for hearing on June 13, 2019 at 2:00 a.m., in Courtroom 7 of the above-captioned
 4    court located at 501 I Street, Sacramento, California 95814. Upon review of Defendants’ moving
 5    and reply papers and evidence submitted in support thereof, Plaintiffs’ opposition papers and
 6    evidence submitted in support thereof, and the arguments of counsel, the Court is satisfied that
 7    Defendants have satisfied all requirements and criteria for the issuance of the following order.
 8             Good cause appearing therefore:
 9             IT IS HEREBY ORDERED that Defendants’ Motion for Judgment on the Pleadings; or,
10    in the Alternative, to Stay the Present Case is hereby GRANTED.
11             IT IS FURTHER ORDERED THAT
12

13

14

15

16             IT IS SO ORDERED.
17
      Dated:
18
                                                   UNITED STATES DISTRICT COURT
19

20

21

22

23

24

25

26

27

28
                                                 1
               [PROPOSED] ORDER GRANTING MOTION OF DEFENDANTS FOR JUDGMENT ON THE
                     PLEADINGS; OR, IN THE ALTERNATIVE, TO STAY THE PRESENT CASE
       FPDOCS 35360602.1
     Case 2:19-cv-00627-MCE-KJN Document 5-11 Filed 05/03/19 Page 3 of 3

 1                                    CERTIFICATE OF SERVICE
 2           I, the undersigned, am employed in the County of Sacramento, State of California. I am
 3    over the age of 18 and not a party to the within action; am employed with the law offices of
      Fisher & Phillips LLP and my business address is 621 Capitol Mall, Suite 1400, Sacramento, CA
 4    95814.

 5            On May 3, 2019, I served the foregoing document entitled [PROPOSED] ORDER
      GRANTING MOTION OF DEFENDANTS WARRIOR TRADING, INC. AND ROSS
 6
      CAMERON FOR JUDGMENT ON THE PLEADINGS; OR, IN THE ALTERNATIVE,
 7    TO STAY THE PRESENT CASE, on all the appearing and/or interested parties in this action
      as follows:
 8
        Avi M. Attal                                     T:   (949) 812.4781
 9      Samuel Yu                                        F:   (949) 281-2105
        Mimi Ahn                                         E:   aattal@kahanafeld.com
10
        KAHANA & FELD, LLP                               E:   syu@kahanafeld.com
11      3 Hutton Centre Drive, Suite 685                 E:   mahn@kahanafeld.com
        Santa Ana, CA 92707
12                                                       Attorneys for Plaintiff
                                                         JEFFREY P. FORTIS
13

14
              [by ELECTRONIC SUBMISSION] - I served the above listed document(s) described
15            via the United States District Court’s Electronic Filing Program on the designated
              recipients via electronic transmission through the CM/ECF system on the Court’s
16            website. The Court’s CM/ECF system will generate a Notice of Electronic Filing (NEF)
              to the filing party, the assigned judge, and any registered users in the case. The NEF will
17            constitute service of the document(s). Registration as a CM/ECF user constitutes consent
18            to electronic service through the court’s transmission facilities.

19            [by MAIL] I am readily familiar with the firm's practice of collection and processing
              correspondence for mailing. Under that practice it would be deposited with the U.S.
20            Postal Service on that same day with postage thereon fully prepaid at Sacramento,
              California in the ordinary course of business. I am aware that on motion of the party
21            served, service is presumed invalid if postage cancellation date or postage meter date is
22            more than one day after date of deposit for mailing this affidavit.

23            FEDERAL - I declare that I am employed in the office of a member of the bar of this
              Court at whose direction the service was made.
24
              Executed May 3, 2019, at Sacramento, California.
25

26      Angela L. Eure                            By:     /s/ Angela L. Eure
        Print Name                                        Signature

27

28


                                             PROOF OF SERVICE
      FPDOCS 35360602.1
